Citation Nr: 0017527	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-01 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle injury for the period from December 
1, 1996 until July 31, 1997.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a left ankle injury for the period beginning on 
August 1, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to July 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The Board remanded this case back to the RO for further 
development in June 1999.  At that time, the veteran's claims 
on appeal also included entitlement to compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for a left hip 
disorder, a left leg disorder, a left knee disorder, and a 
neurological disorder of the left foot.  However, in a 
November 1999 rating decision, the RO granted the veteran's 
claims for these benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  During the period from December 1, 1996 until July 31, 
1997, the veteran's left ankle disorder was productive of 
significant limitation of motion and pain, but there was no 
evidence of ankylosis of the left ankle.

3.  During the period beginning on August 1, 1997, the 
veteran's left ankle disorder has been productive of improved 
range of motion, but with pain that appears to be present 
with motion and to limit functioning of the left ankle.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the veteran's residuals of a left ankle injury for the 
period from December 1, 1996 until July 31, 1997 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (1999).

2.  The criteria for a 20 percent evaluation for the 
veteran's residuals of a left ankle injury for the period on 
and after August 1, 1997 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for higher evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required in order to comply with the VA's duty to assist him 
in developing the facts pertinent to his claims under 38 
U.S.C.A. § 5107(a) (West 1991).  

In the appealed November 1997 rating decision, the RO granted 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a fracture of the left ankle.  A 100 percent 
evaluation was assigned under 38 C.F.R. § 4.30 (1999) for the 
period from September 25 to November 30 in 1996, with a 10 
percent evaluation in effect as of December 1, 1996.  In a 
November 1999 rating action, the RO increased this evaluation 
to 20 percent, but only for the period dated from December 1, 
1996 until July 31, 1997.  See generally Fenderson v. West. 
12 Vet. App 119 (1999).  Both the 20 percent evaluation in 
effect from December 1, 1996 until July 31, 1997 and the 10 
percent evaluation in effect from August 1, 1997 remain at 
issue in the present case.

The Board has reviewed all of the medical evidence pertaining 
to this case.  In September 1996, the veteran was 
hospitalized at a VA facility for a closed Weber-C ankle 
fracture, which also included a medial malleolar fracture.  
During the hospitalization, the veteran underwent open 
reduction internal fixation of his left ankle, including a 
tibial bone graft, and his left ankle was placed in a splint.

During his November 1996 VA bones examination, the veteran 
indicated that he was using a wheelchair and was not able to 
use crutches yet as a result of his injury.  At that time, 
the veteran was noted to be unable to ambulate.  The 
examination revealed left ankle dorsiflexion to 10 degrees 
and plantar flexion to 20 degrees.  The pertinent diagnosis 
was a postoperative left ankle fracture.

In December 1996, the veteran underwent a VA neurological 
examination.  This examination revealed that his gait was 
"significantly altered" due to his left lower extremity 
injury, but there were no obvious signs of balance 
dysfunction or disequilibrium.  In summary, the examiner 
noted that the veteran had "an obvious significant traumatic 
injury of the left lower extremity which was reduced 
operatively and is now healing at a relatively adequate 
pace."  The examiner further noted that it was impossible to 
make any judgments about the peripheral neurological supply 
to the left lower extremity. 

A March 1997 VA treatment record indicates that range of 
motion testing of the left ankle revealed 15 degrees of 
plantar flexion and six degrees of dorsiflexion.  The 
examiner noted that the veteran had a mild antalgic gait and 
walked with a cane.

Subsequently, in April 1997, the veteran underwent open 
reduction and internal fixation of his left bimalleolar ankle 
fracture.  The report of this surgery indicates that the 
veteran had had sustained a twisting injury to the left ankle 
the prior week, resulting in a bimalleolar ankle fracture 
with a large medial malleolar fragment and a fibular fracture 
approximately six centimeters proximal to the plafond.  
Following the surgery, the veteran's left ankle was again put 
in a short leg posterior splint, and he was recommended to 
keep the ankle in a non-weightbearing situation for six 
weeks.  

X-rays of the left tibia and fibula, dated in July 1997, 
revealed minimal degenerative arthritic changes of the left 
ankle joints, with an old fracture involving the distal third 
of the left fibula maintained in good position by means of a 
metallic plate and screws.  There was also a metallic screw 
in the region of the medial malleolus.  

The veteran was treated at a VA facility for complaints of 
pain and reduced motion of the left ankle in September 1997.  
The assessment was status post left leg fracture.

In June 1998, the veteran provided testimony at a VA hearing.  
During this hearing, he reported that he was taking 
medication for left ankle pain and that he wore an air cast 
when he was walked through rough terrain.  

In September 1999, following the Board's remand, the veteran 
underwent a VA orthopedic examination.  During this 
examination, he reported that his left ankle became bothered 
by a lot of heavy and repetitive use, but, aside from weather 
changes, he indicated no specific instances of flare-ups.  
Upon examination, the veteran could ambulate without 
assistance.  However, there was pain, soreness, and 
tenderness to palpation around the left ankle.  The veteran 
was able to dorsiflex "up to neutral" and had plantar 
flexion to 40 degrees.  The left ankle was noted to be 
stable.  X-rays revealed minimal traumatic degenerative 
changes of the left ankle joint.  The diagnosis was a 
residual postoperative fracture of the left ankle, with 
arthritis.

During an October 1999 neurological consultation, the veteran 
complained of "persisting" soreness over his left ankle 
extending from the mid-foot up to the mid-calf.  He reported 
that the soreness and pain were worse when he was on his feet 
and active, as he worked on his feet about ten hours per day.  
The examination revealed normal muscle power of the left 
lower extremity, including dorsiflexion, plantar flexion, 
inversion, and eversion of his foot.  The veteran was able to 
stand on his toes and heels.  However, sensory testing 
revealed impaired sensation of sharp stimuli over the region 
of the left lateral ankle scar.  The examiner noted that the 
veteran's chronic soreness and pain of the left ankle limited 
his ability to run or perform athletic activities, as he had 
before his left ankle injury.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Generally, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  But see generally 
Fenderson v. West, 12 Vet. App 119 (1999) (concerning the 
application of "staged" ratings in certain cases in which a 
claim for a higher evaluation stems from an initial grant for 
service connection for the disability at issue).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).

The RO has evaluated the veteran's left ankle disability 
under the provisions of 38 C.F.R. § 4.71, Diagnostic Code 
5271 (1999).  Under this section, moderate limitation of 
motion of the ankle warrants a 10 percent evaluation, while 
marked limitation of motion of the ankle warrants a 20 
percent evaluation.

The Board has reviewed the evidence from the period dated 
from December 1, 1996 until July 31, 1997 and observes that 
this evidence reflects significant limitation of motion of 
the left ankle, with pain.  However, under the Schedule for 
Rating Disabilities, the only diagnostic code providing for a 
higher evaluation for this disability is Diagnostic Code 
5270, which allows for a 30 percent evaluation on the basis 
of ankylosis of the ankle in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between zero and 10 degrees.  
As there is no evidence of ankylosis of the left ankle, there 
is no schedular basis for an evaluation in excess of 20 
percent for this disability for the period dated from 
December 1, 1996 until July 31, 1997.

As for the period dated on and after August 1, 1997, the 
Board observes that the veteran's September 1999 VA 
examination revealed improvement in terms of range of motion 
testing.  However, the veteran has still complained of 
persistent pain of the left ankle.  There is objective 
evidence of pain and tenderness of the left ankle during the 
period of time at issue.  Significantly, the veteran has 
reported pain with standing and with motion, and the 
neurologist who examined the veteran in October 1999 opined 
that his left ankle disability had resulted in a loss of 
ability to perform certain activities.  This evidence appears 
to suggest that the veteran's left ankle disability is 
productive of painful motion and functional loss due to pain.  
See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 
38 C.F.R. §§ 4.40, 4.45 (1999).  These symptoms must be 
considered in determining whether a higher evaluation is 
warranted.  As such, and after resolving all doubt in the 
veteran's favor, the Board finds that a 20 percent evaluation 
is in order for his left ankle disorder for the period dated 
on and after August 1, 1997.  Therefore, a 20 percent 
evaluation, and no more, is warranted for the entire period 
of time beginning on December 1, 1996.  

In reaching this decision, the Board finds that the evidence 
does not raise the question of whether a higher evaluation 
was warranted for any periods of time following the initial 
grant of compensation so as to warrant "staged" ratings due 
to a significant change in the level of disability.  Rather, 
the degrees of severity at all times have been essentially 
consistent and fully contemplated by the assigned 20 percent 
evaluation.  The veteran has not alleged, and the record does 
not demonstrate, that any recent findings were used in any 
way to deprive him of a higher rating when he was originally 
evaluated by the VA.  See Fenderson v. West, supra.  The 
Board would also point out that, while the veteran has been 
granted compensation under 38 U.S.C.A. § 1151 (West 1991) for 
the separate disability of left ankle arthritis, his 
examiners have not distinguished the symptomatology resulting 
from left ankle arthritis from that symptomatology 
attributable to the residuals of the original left ankle 
injury.  Therefore, the Board has considered all left ankle 
symptomatology described in this case as attributable to the 
latter disability.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his left ankle disorder has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned 20 evaluation, and there is also no indication 
that this disorder has necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of a left ankle injury for the period from December 
1, 1996 until July 31, 1997 is denied.

Entitlement to a 20 percent evaluation for residuals of a 
left ankle injury for the period beginning on August 1, 1997 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

